Citation Nr: 0711080	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
orchialgia of the right testicle due to epididymal cyst from 
December 30, 1999.

2.  Entitlement to service connection for a chronic 
psychiatric disorder, to include post-traumatic stress 
disorder, claimed as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1976, of which in excess of 160 days were classified as being 
absent without leave.  Although his character of service was 
initially designated as being under other than honorable 
conditions, it was subsequently upgraded to service under 
honorable conditions in an October 1979 administrative 
decision, thereby rendering the veteran eligible for VA 
compensation benefits. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2003 and July 
2003 by the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, and respectively, denied the veteran's claim for a 
chronic psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) (claimed as secondary to service-
connected disabilities), and granted the veteran service 
connection and a noncompensable initial evaluation for 
orchialgia of the right testicle due to epididymal cyst, 
effective from December 30, 1999.

During the course of this appeal, a June 2005 Board decision 
affirmed, inter alia, the noncompensable initial evaluation 
assigned for orchialgia of the right testicle and the denial 
of service connection for PTSD.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  In a December 
2006 joint motion, the Court vacated the June 2005 Board 
decision with respect to the aforementioned issues and 
remanded the case to the Board for readjudication.  The joint 
motion specifically determined that there were inadequacies 
in the evidentiary development and the reasons and bases of 
the vacated Board decision regarding the issues of whether a 
psychiatric disorder was secondarily related to a service-
connected genitourinary or skin disorder, and the 
significance of the veteran's complaints of dysuria and 
urinary hesitancy in his claim for an initial compensable 
evaluation for orchialgia of the right testicle.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the orchialgia of the right testicle due to 
epididymal cyst, a review of the veteran's claims file shows 
that the most recent VA examination report addressing the 
severity of this disability was dated in August 2002 (with an 
addendum dated in October 2002).  This report, which is 
nearly five years old, reflects that the veteran experienced 
dysuria (i.e., painful urination) and urinary hesitancy.  The 
veteran should be scheduled for a new examination so that an 
accurate picture of the current state of his genitourinary 
disability may be obtained.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The Board observes that the veteran is presently service-
connected for orchialgia of his right testicle (currently 
rated noncompensable) and tinea cruris of his hands, feet, 
and groin (currently rated 30 percent disabling).  He claims 
that he has a psychiatric disorder (including PTSD) that is 
secondarily related to these service-connected disabilities.  
Although psychiatric treatment records associated with the 
claims file indicate that his primary Axis I diagnoses are 
schizophrenia and schizoaffective disorder, the records also 
indicate diagnoses of PTSD and depression.  According to his 
statements presented during a VA mental health assessment in 
September 2002, the PTSD diagnosis was associated with 
memories of his attempt to rescue three people from a house 
fire in the 1980's.  The clinical evidence also obliquely 
avers a relationship between the veteran's depression 
diagnosis and his service-connected skin disorder, as a 
psychiatry consult sheet dated in October 1989 notes that the 
veteran had a history of chronic tinea cruris and reported 
having episodes of emotional lability and "depression."  
However, there are no definitive medical opinions presented 
that address whether or not the veteran's current psychiatric 
diagnoses are related in any way to his service-connected 
disabilities.  Therefore, the case should be remanded so that 
the veteran may be scheduled for a VA psychiatric examination 
that clarifies his Axis I diagnoses and presents a nexus 
opinion addressing the relationship, if any, between these 
diagnoses and his service-connected disabilities.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  This opinion 
should include discussion of not only whether it is as likely 
as not that his psychiatric condition may be secondarily 
related to his service-connected disabilities, but also 
whether it is as likely as not that his service-connected 
physical disabilities aggravate his nonservice-connected 
psychiatric disabilities, such that he may be entitled to VA 
compensation for the amount of additional psychiatric 
impairment over and above that existing before the 
aggravation.  (See Allen v. Brown, 7 Vet. App. 439 (1995).)

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA or non-VA, who 
treated that veteran for his psychiatric 
disabilities and orchialgia of the right 
testicle, from January 2004 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
a VA genitourinary examination to 
determine the severity of his service-
connected orchialgia of the right 
testicle due to epididymal cyst.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  The 
physician is to provide an opinion as to 
each of the following questions:

(a.)  Is there a voiding 
dysfunction associated with the 
orchialgia of the right testicle 
due to epididymal cyst and, if so, 
does the veteran require the use 
of absorbent undergarments or an 
appliance?  How many times per day 
must he change his absorbent 
undergarments if these are 
required?

(b.)  Is the epididymal cyst of 
the right testicle painful?  Is 
such pain analogous to a painful 
scar? 

(c.)  Would the veteran's 
subjective complaints of dysuria 
and urinary hesitancy associated 
with an epididymal cyst of the 
right testicle be analogous to a 
painful scar?

A complete rationale is requested for the 
opinion(s) rendered. 

4.  The veteran should be scheduled for 
a VA psychiatric examination by a 
psychiatrist to clarify his current Axis 
I diagnoses and to determine whether it 
is as likely as not that any of these 
psychiatric diagnoses are secondarily 
related to his service-connected skin 
and/or genitourinary disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
Following the examination, the 
psychiatrist should provide clinical 
observations, presented in a typed 
report.  The physician is to provide an 
opinion as to each of the following 
questions:

(a.)  Is it as likely as not that 
the veteran has a psychiatric 
diagnosis on Axis I that is 
secondarily related to his 
service-connected skin and/or 
genitourinary disabilities?

(b.)  If the examiner determines 
that the veteran's psychiatric 
diagnoses are not secondarily 
related to his service-connected 
disabilities, he should address 
whether it as likely as not that 
the veteran's service-connected 
skin and/or genitourinary 
disabilities aggravate his 
nonservice-connected psychiatric 
disabilities.  

(c.)  If such aggravation of a 
nonservice-connected psychiatric 
disability by a service-connected 
disability is demonstrated to 
exist, then the examiner should 
attempt, to the best of his 
ability, to quantify the amount of 
additional psychiatric impairment 
that is imposed by the service-
connected disabilities upon the 
nonservice-connected psychiatric 
disabilities over and above that 
existing prior to aggravation.  

A complete rationale is requested for any 
opinion rendered.  If the psychiatrist is 
unable to provide an opinion as to the 
aforementioned questions without 
resorting to speculation, it should be so 
stated in the report.  The psychiatrist 
is requested to comment on the selected 
portions of a medical extract, and 
internet research provided by the 
veteran's attorney, and received by the 
Board in February 2007 as the information 
relates to the veteran's claim.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims 
should be readjudicated.  If the maximum 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

